WaleeR, J.,
concurring: There is some confusion in this case, arising from the issues submitted to the jury, but I will assume that the answers *498to tbe first two issues mean that the telegram was delivered to the operator without any street address, and at his instance and request the party who delivered for transmission gave him the street address as 113 East Avenue instead of 113 East McBee Avenue, as intended by plaintiff, though it is quite certain, if all the evidence is to be believed, that the message as delivered to the operator contained no street address, and that the person who delivered it to him did not volunteer any information in regard to it. Even upon this assumption, I think that the defendant was negligent in handling the message, upon its own showing, and if any negligence i.s imputable to the plaintiff it was not the proximate cause of the injury. The message was received at Green-ville and called for a delivery to John Edwards at 113 East Avenue. There was some delay in making any kind of delivery, correct or incorrect, and the senders of the message were inquiring at the other end of the line as to the cause of the delay and wanted to find and give to the operator there the correct address, which was 113 East McBee Avenue, but the operator virtually declined to receive it, even though he may have been partially justified by the neglect of the Greenville operator to wire back for a better address. There was, therefore, negligence at the initial office in not accepting the proffered information, or at the terminal office in not asking for a better address, and it makes little difference at which place it occurred. I incline to the view that there was negligence at both ends of the line, but I will consider for a moment that which occurred at Greenville. The negligence of the messenger there was of course that of the company, as he was its chosen agent to perform the important act of delivery. He had a message addressed to John Edwards at 113 East Avenue, and he could not be found at that address. This would naturally suggest to a man of ordinary intelligence and prudence that there was something wrong with the message, and should have called for some report by him to the office where he received the message and some inquiry by the operator there as to the reason for this evident mistake. If it had been made, the correct address would have been given, as the testimony shows that it was known at the place where the death occurred. But this was not done, no service message being sent to the sending station for further and more certain information.
The messenger had no more right to deliver it to a person having the same name at the wrong address — No. 2 East Avenue, a long distance from No. 113 on the same avenue — than he had to deliver it to a person by the wrong name at the right address, there being no person of the same name there. ¥e have held that where anything takes place in the course of the delivery to arouse suspicion or raise a doubt as to the correctness of it, or, in other words, when the address and the de*499livery proposed to be made do not correspond, tbe company should wire back for a better addres.s. This brings tbe case within tbe principles settled by tbe numerous decisions of this Court. Hendricks v. Tel. Co., 126 N. C., 304; Lyne v. Tel. Co., 123 N. C., 129; Hinson v. Tel. Co., 132 N. C., 460; Woods v. Tel. Co., 148 N. C., 1; Medlin v. Tel. Co., 169 N. C., 495.
In Sherrill v. Tel. Co., 117 N. C., 352, it was held to be tbe duty of tbe operator to wire back for a better address in case of doubt, and it was no excuse that be supposed be bad all tbe information obtainable. We have just said in Medlin1s case, supra: “If tbe defendant was in doubt or unable to deliver tbe message, its plain duty, as often decided by tbe Court, was to wire back to Charlotte for a better address, and it would have been forthcoming, as tbe sender bad left both bis phone and street address, for tbe very purpose, with tbe operator there. S. 0. McCall, who bad delivered tbe message at Charlotte to tbe defendant for transmission, knew tbe sendee well, and, of course, her sister, Mrs. Jonas, could have given a fuller and more accurate address if one was required. It was clear negligence not to have sought this information by a service message to Charlotte. Hendricks v. Tel. Co., 126 N. C., 311; 35 S. E., 543; 78 Am. St. Rep., 658; Hoaglin v. Tel. Co., 161 N. C., 395; 77 S. E., 417; Ellison v. Tel. Co., 163 N. C., 5; 79 S. E., 277, and cases cited at page 13.”
Defendant was also liable for having notified tbe sendee that tbe message bad been truly delivered when it bad not been. Laudie v. Tel. Co., 126 N. C., 431.
It occurs to me that this case is fully as strong for tbe plaintiff as several we have decided against this company in which tbe negligence was not so gross as it is shown to be here. Where tbe message is not delivered because of a deficient address, there may be some excuse for tbe defendant, but where it is guilty of a positive wrong in knowingly deliveribg it at tbe wrong place, there is much less, if any.
As to tbe contributory negligence, it was aptly said in Cogdell v. Tel. Co., 135 N. C., at p. 438: “While tbe issue of contributory negligence was found in favor of tbe plaintiff, we feel compelled to say that in cases like tbe present we see no room for its application. Tbe only negligence possibly imputable to tbe sendee is that of tbe sender in misspelling her name. This act of negligence was entirely antecedent to tbe negligence of tbe defendant, and in no sense concurrent therewith. Moreover, tbe defendant got tbe full benefit of that defense under tbe instructions as to tbe doctrine of idem sonans. If tbe dissimilarity in spelling were so great as to render it practically impossible for tbe defendant to identify the addressee after the exercise of due'diligence, then there would be no negligence on tbe part of tbe defendant, and consequently neither occasion nor necessity for tbe defense of contributory negligence. *500If, on the contrary, the defendant could by the exercise of reasonable diligence have identified the sendee and delivered the message, in spite of the previous negligence of the sender in misspelling the name, it could not set up such antecedent negligence in bar of recovery.” So, here, the negligence attributable to plaintiff, if any, occurred before the message reached Greenville, S. 0., and that which really caused the injury was the failure of the defendant, by itself or its messenger, to attach proper importance to the fact that its delivery was at the wrong street number, and either to wire back for a better address or make further inquiry for the true address. ■ There was evidence that he could have been found by inquiry at the postoffice. The addressee had lived in Greenville about two years, had registered his name at the postoffice and received his mail there. In Woods’ case, supra, the address was 38 Depot Street, whereas the addressee lived in the rear of 83 Depot Street, a wide departure from the correct address, and this Court held that the failure to examine the city directory, where his name and street address could be found, or to inquire at the postoffice (Lyne v. Tel. Co.), where he received his mail, was evidence of negligence, and we stated the rule to be that, notwithstanding a misdirection of the message, it is the duty of the company to make reasonable inquiry and to exercise that degree of care which a prudent person would use, under the circumstances, in the effort to deliver it. The messenger knew he was at the wrong place, and yet did not wait to inquire of the negro man to whom he handed the message if he was the proper addressee. It is surprising that such a course was not taken, as the man could have given the information as soon as he had seen the contents of the message. This would seem, of itself, to be gross negligence, and the real, last, and efficient cause of the nondelivery to the proper addressee, especially when the messenger had been put on his guard by the fact that he was not at the right street number, but far away from it.
There was an error in the charge as to damages. I do not see why mental anguish should stop at the grave. It may continue long after the interment, and if it does, and the negligence is its proximate cause, there is no sound reason for denying a recovery of damages for it. A man’s mind may suffer as well as his body, and we cannot fix a limit to the one any more than we can to the other, and not as well to the anguish of the mind as to that of the body. The doctor said to Macbeth (not quoting literally), that he could not minister to a mind diseased, nor pluck from the memory a rooted sorrow, nor raze out the written troubles of the brain, nor had. he any sweet oblivious antidote to cleanse the stuffed bosom of that perilous stuff which weighed upon the heart, for therein the patient can only minister to himself. It was this confession of deficiency in medical'skill that caused Macbeth to reply: “Throw physics to the dogs. I’ll none of it.” We cannot measure the mental *501damage as well as we can tbe physical, for the latter is seen and cannot easily be simulated; but that it may and does exist, and is a reality, we know, and for it the law awards compensation, and should do so, just as much as it does- for physical pain. It should be cautiously done, because it is so easily feigned; but that is no reason why, when it is found to exist, it should be limited any more than bodily suffering.